Pineda joined them to get something to eat. They stopped in a shopping
                  center parking lot where Pineda and Chacon ended up in a confrontation
                  on the verge of a fight but were separated. Immediately thereafter,
                  Jimenez and Pineda began fighting. Pineda eventually secured Jimenez
                  in a head lock and asked if Jimenez had "had enough," Jimenez signaled
                  that he had, and Pineda let him go. Jimenez's shirt was bloody and part of
                  his intestine was protruding through a stomach wound. Pineda, Woefle,
                  and Anaya left immediately, went to their apartment where they quickly
                  grabbed some belongings, and left the State shortly thereafter. Jimenez
                  died as a result of his injuries, which the medical examiner concluded
                  were caused by a knife. We conclude that a rational trier of fact could
                  reasonably infer from this evidence that Pineda murdered Jimenez, see
                  NRS 200.030(2), and that substantial evidence supports the verdict.     See
                  McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992). Although
                  some evidence may have suggested that Pineda acted in self-defense, it
                  was for the jury to assess the weight and credibility of that evidence. See
                  Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003).
                  Expert witness
                              Pineda contends the district court erred in limiting testimony
                  from the defense expert witness to general gang background and not
                  permitting the expert to offer testimony about Pineda's state of mind. He
                  claims that he was therefore forced to testify in his own defense. We
                  discern no abuse of discretion. See Higgs v. State, 126 Nev. „ 222
                  P.3d 648, 659 (2010) (reviewing admission of expert testimony for abuse of
                  discretion). The district court's ruling that Pineda's expert witness could
                  provide general background but not comment on Pineda's specific state of
                  mind was consistent with this court's holding in Pineda v. State, 120 Nev.

SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A **IAD
204, 213-14, 214 n.30, 88 P.3d 827, 833-34, 834 n.30 (2004), which
reversed Pineda's prior conviction and remanded to the district court for
the instant trial.
Jury instructions
             Pineda argues that the district court erred in failing to inform
the jury, consistent with our decision in Runion v. State, 116 Nev. 1041,
1052, 13 P.3d 52, 59 (2000), that if it found that the State failed to prove
that the defendant did not act in self-defense, it must acquit the
defendant. He further asserts that Instruction 40 reduces the burden of
proof as it requires the jury to consider the lesser-included offenses if it
acquits on second-degree murder. We conclude that this contention lacks
merit. Although Instruction 17 does not include the final clause of the
Runion instruction, Instruction 9 instructs the jury that the prosecution
has the burden to prove that the killing was not justified, and therefore
unlawful, and that if it failed to prove that fact beyond a reasonable doubt,
then the jury must acquit Pineda. Further, Instruction 40 does not lessen
the burden of proof as any conclusion that the State failed to prove the
killing was not justified would result in an acquittal of all lesser-included
offenses. See NRS 200.040(1) ("Manslaughter is the unlawful killing of a
human being, without malice express or implied, and without any mixture
of deliberation."). Therefore, Pineda failed to demonstrate plain error.          See
Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (reviewing
unpreserved error for plain error affecting substantial rights).
Prosecutorial misconduct
             Pineda raises seven contentions of prosecutorial misconduct.
We conclude that these lack merit for the reasons discussed below.




                                      3
                                                           lt2+4rar.i'Mkfifi   AARA'te4:0-
                                                                                 --'t - 46A
                                                                                    -
                             First, Pineda asserts that the State improperly vouched for
                witnesses by arguing that gang activity did not play a role in the case and
                that the witnesses present during the crime were the best experts on gang
                activity in this case. We discern no plain error.     See id.   The State's
                argument did not vouch for the witness, but merely pointed out that the
                best witnesses to rely upon for whether the incident placed Pineda in
                reasonable fear of his life were those at the scene who did not perceive
                such a threat.
                             Second, Pineda claims that the State engaged in prosecutorial
                misconduct by arguing that Pineda did not accurately remember the
                events of the killing and that his account was an "incredible story." We
                disagree. The prosecutor's comments, which came in the midst of his
                comparison of Pineda's direct testimony, cross-examination, and other
                evidence adduced at trial, were proper arguments based on the evidence at
                trial. See Ross v. State, 106 Nev. 924, 927, 803 P.2d 1104, 1106 (1990) ("A
                prosecutor may demonstrate to a jury through inferences from the record
                that a defense witness's testimony is palpably untrue."). Therefore, he has
                not demonstrated that the comments amounted to plain error affecting his
                substantial rights. See Valdez, 124 Nev. at 1190, 196 P.3d at 477.
                             Third, Pineda asserts that the State engaged in prosecutorial
                misconduct by inviting the jury to "step into the process" when the
                prosecutor argued, "If you took a knife away from a young guy who is no
                longer a threat and then you stab him multiple times, that doesn't seem
                like self-defense." We discern no plain error.    See id.   The challenged
                comments, read in context, pointed out inconsistencies in Pineda's
                statements to police and his trial testimony. Therefore, it constituted
                permissible argument and did not improperly invite the jury to consider

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A


                     ;1,4:                                                             411_*=t4:":45,ii
                anything other than evidence presented at trial.      See Ross, 106 Nev. at
                927, 803 P.2d at 1106.
                            Fourth, Pineda contends that the State engaged in
                prosecutorial misconduct by arguing that the bare fear of getting into a
                fist fight was not enough to justify self-defense and that the jury should
                not consider the evidence that Pineda had been shot or stabbed as
                informing his belief that self-defense was necessary. We disagree.
                Considered in context, the prosecutor's comments responded to arguments
                made by the defense in its closing argument that Pineda's prior experience
                led him to fear for his life during the fight. The prosecutor's statements
                correctly argued that in addition to a subjective fear of impending serious
                injury or death, the defendant's fear must also be objectively reasonable
                and that consideration does not hinge upon Pineda's prior experience.     See
                Runion, 116 Nev. at 1051, 13 P.3d at 59 (noting that circumstances
                justifying self-defense "must be sufficient to excite the fears of a
                reasonable person placed in a similar situation").
                            Fifth, Pineda asserts that the State inflamed the passions of
                the jury by equating the victim's life with a priest or doctor. We discern no
                plain error. Given the brevity of the comment and the evidence produced
                at trial, we cannot say that the comment affected Pineda's substantial
                rights. See Valdez, 124 Nev. at 1190, 196 P.3d at 477.
                            Sixth, Pineda contends that the State incorrectly described
                testimony from Woefle in its closing statement. We disagree. The
                prosecutor's argument accurately quoted Woefle's testimony. While the
                prosecutor described the quote differently earlier in his argument, the
                statement was consistent with Pineda's testimony and was not attributed
                to Woefle. Therefore, we discern no plain error. See id.

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A


                                                                                                ‘%:11171rr.
                            Seventh, Pineda argues that the State repeatedly used
                phrases such as "I submit to you," "I suggest to you," or "I think" in
                arguing to the jury. He asserts that these phrases have been found, in
                certain contexts, to suggest that the government knows more about the
                case than is heard by the jury. We conclude that his claim lacks merit.
                The challenged statements merely presented inferences from the evidence.
                See United States v. Sullivan,      522 F.3d 967, 982 (9th Cir. 2008)
                (explaining that no prosecutorial misconduct occurs when reasonable
                inferences are argued from the evidence). The prosecutor did not suggest
                greater knowledge of the events than was presented to the jury.               See
                Morales v. State, 122 Nev. 966, 973, 143 P.3d 463, 467-68 (2006) (noting
                argument improper where prosecutor suggests superior knowledge of law).
                Therefore, Pineda failed to demonstrate that the comments amounted to
                plain error affecting his substantial rights. See Valdez, 124 Nev. at 1190,
                196 P.3d at 477.
                            Eighth, Pineda contends that the prosecutor, in describing its
                burden to prove the killing was not justified, failed to mention how the
                lesser-included offenses would be affected by the self-defense theory. We
                discern no plain error affecting Pineda's substantial rights.   See id.       The
                State accurately described its burden regarding self-defense and second-
                degree murder. While it did not mention the lesser-included offenses,
                those were contained in the jury instructions.
                Absence
                            Pineda contends that the district court failed to ensure his
                presence in court on several occasions. He claims that the district court's
                failure to ensure he was transferred to the county jail resulted in his
                absence and hindered his ability to prepare for trial. We conclude that

SUPREME COURT
        OF
     NEVADA
                                                     6
(0) I947A


                                                                                     gra;',
                this argument lacks merit. Pineda did not "have an unlimited right to be
                present at every proceeding," and he failed to show that he was prejudiced
                by his absence. Gallego v. State, 117 Nev. 348, 367-68, 23 P.3d 227, 240
                (2001), abrogated on other grounds by Nunnery v. State, 127 Nev. , 263
                P.3d 235 (2011), cert. denied,      U .S.   , 132 S. Ct. 2774 (2012).
                Ineffective assistance of counsel
                             Pineda contends that his trial counsel was ineffective for
                failing to prepare, resulting in several errors. We have consistently
                declined to consider ineffective-assistance-of-counsel claims on direct
                appeal unless the district court has held an evidentiary hearing on the
                matter or an evidentiary hearing would be needless.           Pellegrini v. State,
                117 Nev. 860, 883, 34 P.3d 519, 534-35 (2001). As neither exception
                applies here, we decline to address this claim.
                Admission of knife
                             Pineda asserts that the district court erred in permitting the
                use of a knife during cross-examination that was not shown to be the
                murder weapon. We discern no plain error. See Valdez, 124 Nev. at 1190,
                196 P.3d at 477. The knife to which Pineda testified was similar to the
                one he used during his fight with the victim and was relevant to
                demonstrate the manner in which the victim died.               See NRS 48.015
                ("[R]elevant evidence' means evidence having any tendency to make the
                existence of any fact that is of consequence to the determination of the
                action more or less probable than it would be without the evidence."); see
                also Masters v. Dewey, 709 P.2d 149, 152 (Idaho Ct. App. 1985) (providing
                that demonstrative evidence is used for illustration and clarification).
                Further, the testimony clearly stated that the knife displayed was not the
                knife used during the killing.

SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A


                                                                   ,     ,:
Bail
            Pineda contends that he was improperly denied bail as the
department of corrections did not honor the district court's bail order and
transfer him to the county jail for his retrial. He asserts that he could
have better prepared for trial had he been granted bail. We conclude that
this argument lacks merit. Several months prior to trial, the district court
set bail at $25,000. Three days before trial, Pineda indicated that the
department of corrections did not honor the district court's bail order.
However, he did not demonstrate that he had the ability to or had
attempted to pay bail. Therefore, he failed to demonstrate that, had he
been transferred to the jail, he would have been released on bail prior to
trial and thus altered the manner in which his defense was prepared. See
State v. Teeter, 65 Nev. 584, 609, 200 P.2d 657, 670 (1948) (requiring
reversal where it was shown that denial of bail restricted opportunity to
prepare for trial), overruled on other grounds by In re Wheeler, 81 Nev.
495, 499, 406 P.2d 713, 716 (1965).
Deadly weapon enhancement
            Pineda argues that this court should reconsider State v.
Eighth Judicial Dist. Court (Pullin), 124 Nev. 564, 188 P.3d 1079 (2008),
and apply the ameliorative amendments to NRS 193.165 to his sentence.
In Pullin, we recognized that "the proper penalty is the penalty in effect at
the time of the commission of the offense and not the penalty in effect at
the time of sentencing." Id. at 567, 188 P.3d at 1081. We decline Pineda's
invitation to reconsider this decision.
Cumulative error
            Pineda contends that cumulative error warrants reversal of
his conviction. Based on the foregoing discussion, we conclude that any



                                          8
                         error in this case when considered either individually or cumulatively,
                         does not warrant relief. See Hernandez v. State, 118 Nev. 513, 535, 50
                         P.3d 1100, 1115 (2002); Ennis v. State, 91 Nev. 530, 533, 539 P.2d 114, 115
                         (1975) (defendant "is not entitled to a perfect trial, but only to a fair trial").
                                      Having considered Pineda's contentions and concluded that
                         they lack merit, we
                                      ORDER the judgment of conviction AFFIRMED.


                                                                                                 J.
                                                               Hardesty




                         cc: Hon. Jerome Polaha, District Judge
                              Karla K. Butko
                              Attorney General/Carson City
                              Washoe County District Attorney
                              Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    (94_4,49.
                                                                 9